NO. 07-10-0167-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL D

                               AUGUST 4, 2010




                            SHANNON ROSS WEAVER,


                                   Appellant
                                     v.


                             THE STATE OF TEXAS,


                                    Appellee
                        _____________________________

                    FROM THE COUNTY COURT OF LAMB COUNTY;

          NO. 15,983; HONORABLE WILLIAM A. THOMPSON JR., PRESIDING



                               Anders Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      Shannon Ross Weaver was convicted of  driving  while  intoxicated  and
sentenced after a jury trial to sixty days confinement in  the  county  jail
and a fine of $1,000.  Appellant appealed.
       Appellant's  appointed  counsel  has  filed  a  motion  to  withdraw,
together  with  an  Anders[1]  brief,  wherein  he  certified  that,   after
diligently searching the record, he concluded that the  appeal  was  without
merit.  Along with his brief, appellate counsel attached a copy of a  letter
sent to appellant informing him  of  counsel's  belief  that  there  was  no
reversible error and of appellant's right to file a response  or  brief  pro
se.  By letter dated July 1, 2010, this court  also  notified  appellant  of
his right to file his own brief or response and set July 26,  2010,  as  the
deadline to do so.  To date, appellant has filed neither a response,  brief,
nor a request for an extention of time.
      In compliance  with  the  principles  enunciated  in  Anders,  counsel
discussed several potential areas for appeal.  They include 1) the  validity
of the search warrant used to obtain a blood sample from appellant,  and  2)
the admission of  evidence  regarding  whether  appellant  took  a  portable
breath test.  However, appellate counsel explained why each  argument  lacks
merit.
      We have also conducted our own review of  the  record  to  assess  the
conclusions of  appellate  counsel  and  to  uncover  any  reversible  error
pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).   That
review has failed to reveal reversible error.
      Accordingly, the motion to withdraw is granted, and  the  judgment  is
affirmed.[2]

                                        Brian Quinn
                                        Chief Justice
Do not publish.
-----------------------
      [1]Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967).

      [2]Appellant has the right to file a pro se petition for discretionary
review from this opinion.